Per Curiam,
The only matter assigned for error on this appeal is the making absolute of the libelant’s rule to show cause why the libel should not be amended. This order was merely interlocutory. It was not in any 'proper sense a final sentence or decree from which alone an appeal lies to this court. The appeal was therefore unauthorized. The result of the appeal, as was said in Richardson v. Richardson, 193 Pa. 279, has been an unnecessary and vexatious delay of considerable period in prosecuting the case to final decree, and, as said in that case, we think the undisputed facts bring the case within the mischief intended to be remedied by the Act of May 19, 1897, P. L. 67, authorizing the imposition of penalties for suing out appeals merely for delay.
It is therefore ordered, on motion of appellee’s attorney, that the appeal be quashed, and that as further costs an attorney’s fee of $25.00 be awarded against the appellant.